




EXHIBIT 10.3

 

 

 

 

 

April 19, 2007

 

 

 

To:

 

St. Jude Medical, Inc.

 

 

One Lillehei Plaza

 

 

St. Paul, Minnesota 55117

 

 

Attn: Corporate Secretary

 

 

Telephone: 651-483-2000

 

 

Facsimile: 651-481-7690

 

 

 

From:

 

Bank of America, N.A.

 

 

c/o Banc of America Securities LLC

 

 

9 West 57th Street

 

 

New York, NY 10019

 

 

Attn: John Servidio

 

 

Telephone: 212-847-6527

 

 

Facsimile: 212-230-8610

 

 

 

Re:

 

Issuer Warrant Transaction

 

 

(Transaction Reference Number: NY-28866)

Ladies and Gentlemen:

          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced transaction entered into
on the Trade Date specified below (the “Transaction”) between Bank of America,
N.A. (“BofA”) and St. Jude Medical, Inc. (“Issuer”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

          1. This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2000 ISDA Definitions (including the Annex thereto) (the
“2000 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

          This Confirmation evidences a complete and binding agreement between
BofA and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Issuer had executed an agreement in such form (without any Schedule but with the
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.

          All provisions contained in, or incorporated by reference to, the
Agreement will govern this Confirmation except as expressly modified herein. In
the event of any inconsistency between this Confirmation and either the
Definitions or the Agreement, this Confirmation shall govern.

          2. The Transaction is a Warrant Transaction, which shall be considered
a Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trade Date:

 

April 19, 2007

 

 

 

 

 

 

 

Effective Date:

 

April 25, 2007, subject to Section 8(n) below


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

 

 

 

 

Warrant Style:

 

European

 

 

 

 

 

 

 

Warrant Type:

 

Call

 

 

 

 

 

 

 

Seller:

 

Issuer

 

 

 

 

 

 

 

Buyer:

 

BofA

 

 

 

 

 

 

 

Shares:

 

The Common Stock of Issuer, par value USD 0.10 per share (Ticker Symbol: “STJ”).

 

 

 

 

 

 

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

 

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

 

 

 

 

Strike Price:

 

USD60.7320

 

 

 

 

 

 

 

Premium:

 

USD35,040,000.00

 

 

 

 

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

 

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

 

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

 

 

Procedures for Exercise:

 

 

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

 

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date occurring on the Final Disruption Date in respect of
any other Component for the Transaction) and, notwithstanding anything to the
contrary in this Confirmation or the Definitions, the Relevant Price for the
Expiration Date shall be the prevailing market value per Share determined by the
Calculation Agent in a commercially reasonable manner. “Final Disruption Date”
means June 24, 2009. Notwithstanding the foregoing and anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine that such Expiration Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the number of Warrants for the relevant Component for which such
day shall be the Expiration Date and shall designate the Scheduled Trading Day
determined in the

2

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

 

 

 

 

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

 

 

 

 

 

Automatic Exercise:

 

Applicable; and means that each Warrant not previously exercised under the
Transaction will be deemed to be automatically exercised at the Expiration Time
on the Expiration Date unless BofA notifies Seller (by telephone or in writing)
prior to the Expiration Time on the Expiration Date that it does not wish
Automatic Exercise to occur, in which case Automatic Exercise will not apply.

 

 

 

 

 

 

 

Issuer’s Telephone Number

 

 

 

 

and Telex and/or Facsimile Number

 

 

 

 

and Contact Details for purpose of

 

 

 

 

Giving Notice:

 

To be provided by Issuer.

 

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

 

 

 

 

Net Share Settlement:

 

On each Settlement Date, Issuer shall deliver to BofA a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by BofA and cash in lieu of any fractional Shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date.

 

 

 

 

 

 

 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price divided by (B) such VWAP Price.

 

 

 

 

 

 

 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to BofA no
later than 12 noon (local time in New York City) on the relevant Settlement
Date.

 

 

 

 

 

 

 

VWAP Price:

 

For any Valuation Date, the Rule 10b-18 dollar volume weighted average price per
Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “STJ.N <Equity> AQR SEC” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason, as reasonably determined by the Calculation
Agent.

 

 

 

 

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “Net Share
Settled”. “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to such Warrant.

 

 

 

Adjustments:

 

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

 

 

 

 

Extraordinary Dividend:

 

Any dividend or distribution (i) that has an ex-dividend date occurring on or
after the Trade Date and on or prior to the Expiration Date and (ii) the amount
or value of which exceeds the Ordinary Dividend Amount for such dividend or
distribution, as determined by the Calculation Agent.

 

 

 

 

 

 

 

Ordinary Dividend Amount:

 

USD 0.00.

 

 

 

 

 

Extraordinary Events:

 

 

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

 

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

 

 

(c) Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

 

 

 

 

Tender Offer:

 

Applicable

 

 

 

 

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

 

 

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration.

 

 

 

 

 

 

 

 

 

 

(c) Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

 

 

 

 

Nationalization, Insolvency

 

 

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange or The NASDAQ
National Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

 

 

 

 

 

 

Additional Disruption Events:

 

 

 

 

 

 

 

 

 

 

(a)

Change in Law:

 

Applicable, provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by inserting ”on the advice of counsel” after the words “good
faith” and by deleting subclause (Y) of such Section.

 

 

 

 

 

 

 

 

 

 

(b)

Failure to Deliver:

 

Applicable

 

 

 

 

 

 

 

 

 

 

(c)

Insolvency Filing:

 

Applicable

4

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

(d)

Hedging Disruption:

 

Applicable

 

 

 

 

 

 

 

 

 

 

(e)

Increased Cost of Hedging:

 

Not Applicable

 

 

 

 

 

 

 

 

 

 

(f)

Loss of Stock Borrow:

 

Applicable

 

 

 

 

 

 

 

 

 

 

 

Maximum Stock Loan Rate:

 

200 bps

 

 

 

 

 

 

 

 

 

 

(g)

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

 

 

 

 

 

 

 

 

Initial Stock Loan Rate:

 

50 bps

 

 

 

 

 

 

 

 

 

 

Hedging Party:

 

BofA for all applicable Additional Disruption Events

 

 

 

 

 

 

 

 

 

Determining Party:

 

BofA for all applicable Extraordinary Events

 

 

 

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

 

 

 

 

Agreements and Acknowledgments

 

 

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

 

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

 

 

 

 

3.

Calculation Agent:

 

BofA

 

 

 

 

 

 

 

 

4.

Account Details:

 

 

 

 

 

 

 

 

 

 

 

BofA Payment Instructions:

 

Provided by Bank of America

 

 

 

 

Issuer Payment Instructions:

 

To be provided by Issuer.

 

 

 

 

 

 

 

 

5.

Offices:

 

 

 

 

 

 

 

 

 

 

 

The Office of BofA for the Transaction is: New York


 

 

 

 

Bank of America, N.A.

 

c/o Banc of America Securities LLC

 

9 West 57th Street, 40th Floor

 

New York, NY 10019

 

Attention:

John Servidio

 

Telephone:

212-847-6527

 

Facsimile:

212-230-8610


 

 

 

 

 

 

The Office of Issuer for the Transaction is: Not applicable

 

 

 

 

 

 

6.

Notices: For purposes of this Confirmation:

 

 

 

 

 

 

(a)

Address for notices or communications to Issuer:


 

 

 

 

To:

St. Jude Medical, Inc.

 

 

One Lillehei Plaza

 

 

St. Paul, Minnesota 55117

 

Attn:

Corporate Secretary

 

Telephone:

651-483-2000

 

Facsimile:

651-481-7690


 

 

 

 

 

 

(b)

Address for notices or communications to BofA:


 

 

 

 

To:

Bank of America, N.A.

 

 

c/o Banc of America Securities LLC

 

 

9 West 57th Street, 40th Floor

 

 

New York, NY 10019

 

Attn:

John Servidio

 

Telephone:

212-847-6527

 

Facsimile:

212-230-8610

5

--------------------------------------------------------------------------------



          7. Representations, Warranties and Agreements:

          (a) In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, BofA as follows:

 

 

 

          (i) On the Trade Date, (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

 

 

          (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that BofA is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

 

 

 

          (iii) Prior to the Trade Date, Issuer shall deliver to BofA a
resolution of Issuer’s board of directors authorizing the Transaction and such
other certificate or certificates as BofA shall reasonably request.

 

 

 

          (iv) Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

 

 

          (v) On any Expiration Date, Issuer shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares on any Expiration Date.

 

 

 

          (vi) Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

 

 

          (vii) On the Trade Date (A) the assets of Issuer at their fair
valuation exceed the liabilities of Issuer, including contingent liabilities,
(B) the capital of Issuer is adequate to conduct the business of Issuer and (C)
Issuer has the ability to pay its debts and obligations as such debts mature and
does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature.

 

 

 

          (viii) Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

 

 

 

          (ix) The representations and warranties of Issuer set forth in Section
3 of the Agreement and Section 1 of the Purchase Agreement (the “Purchase
Agreement”) dated as of April 19, 2007 between Issuer and BofA are true and
correct and are hereby deemed to be repeated to BofA as if set forth herein.

 

 

 

          (x) Issuer understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofA or any governmental agency.

 

 

          (b) Each of BofA and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

6

--------------------------------------------------------------------------------



          (c) Each of BofA and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, BofA represents and warrants to Issuer that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

          (d) Each of BofA and Issuer agrees and acknowledges that BofA is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that BofA is entitled
to the protections afforded by, among other sections, Section 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

          (e) Issuer shall deliver to BofA an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to BofA in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

          8. Other Provisions:

          (a) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(l) below, Issuer shall
owe BofA any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the event of an Insolvency, a Nationalization, a
Tender Offer or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
the Affected Party, that resulted from an event or events within Issuer’s
control) (a “Payment Obligation”), Issuer shall have the right, in its sole
discretion, to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to BofA,
confirmed in writing within one Scheduled Trading Day, between the hours of 9:00
A.M. and 4:00 P.M. New York City time on the Merger Date, Tender Offer Date,
Announcement Date or Early Termination Date, as applicable (“Notice of Share
Termination”). Upon such Notice of Share Termination, the following provisions
shall apply on the Scheduled Trading Day immediately following the Merger Date,
the Tender Offer Date, Announcement Date or Early Termination Date, as
applicable:

 

 

 

Share Termination Alternative:

 

Applicable and means that Issuer shall deliver to BofA the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery

 

 

Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit

7

--------------------------------------------------------------------------------



 

 

 

 

 

consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

          (b) Registration/Private Placement Procedures. (i) If, in the
reasonable judgment of BofA, for any reason, any Shares or any securities of
Issuer or its affiliates comprising any Share Termination Delivery Units
deliverable to BofA hereunder (any such Shares or securities, “Delivered
Securities”) would not be immediately freely transferable by BofA under Rule
144(k) under the Securities Act of 1933, as amended (the “Securities Act”)
(other than as a result of BofA being an affiliate, as such term is used in the
Securities Act and the rules and regulations thereunder, of Issuer), then the
provisions set forth in this Section 8(b) shall apply. At the election of Issuer
by notice to BofA within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Delivered
Securities delivered by Issuer to BofA shall be, at the time of such delivery,
covered by an effective registration statement of Issuer for immediate resale by
BofA (such registration statement and the corresponding prospectus (the
“Prospectus”) (including, without limitation, any sections describing the plan
of distribution) in form and content commercially reasonably satisfactory to
BofA) or (B) Issuer shall deliver additional Delivered Securities so that the
value of such Delivered Securities, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Delivered Securities that would otherwise be deliverable if such Delivered
Securities were freely tradeable (without prospectus delivery) upon receipt by
BofA (such value, the “Freely Tradeable Value”); provided that Issuer may not
make the election described in this clause (B) if, on the date of its election,
it has taken, or caused to be taken, any action that would make unavailable
either the exemption pursuant to Section 4(2) of the Securities Act for the
delivery by Issuer to BofA (or any affiliate designated by BofA) of the
Delivered Securities or the exemption pursuant to Section 4(1) or Section 4(3)
of the Securities Act for resales of the Delivered Securities by BofA (or any
such affiliate of BofA). (For the avoidance of doubt, as used in this paragraph
(b) only, the term “Issuer” shall mean the issuer of the relevant securities, as
the context shall require.)

 

 

 

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

 

 

 

          (A) BofA (or an Affiliate of BofA designated by BofA) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to BofA or such Affiliate, as the case may be, in its discretion;
and

 

 

 

          (B) BofA (or an Affiliate of BofA designated by BofA) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Delivered Securities by BofA
or such Affiliate substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance commercially
reasonably satisfactory to BofA or such Affiliate and Issuer, which Registration
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating to the indemnification
of, and contribution in connection with the liability of, BofA and its
Affiliates and Issuer, shall provide for the payment by Issuer of all expenses
in connection with such resale, including all registration costs and all fees
and expenses of counsel for BofA, and shall provide for the delivery of
accountants’ “comfort letters” to BofA or

8

--------------------------------------------------------------------------------



 

 

 

such Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.

 

 

 

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

 

 

 

          (A) all Delivered Securities shall be delivered to BofA (or any
Affiliate of BofA designated by BofA) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

 

 

 

          (B) BofA (or an Affiliate of BofA designated by BofA) and any
potential institutional purchaser of any such Delivered Securities from BofA or
such Affiliate identified by BofA shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation in compliance with
applicable law with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);

 

 

 

          (C) BofA (or an Affiliate of BofA designated by BofA) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to BofA or such Affiliate and the private resale of such
Delivered Securities by BofA or such Affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to BofA
and Issuer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, BofA and its Affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all fees and expenses of counsel for BofA, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
best efforts to provide for the delivery of accountants’ “comfort letters” to
BofA or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Shares; and

 

 

 

          (D) Issuer agrees that any Delivered Securities so delivered to BofA,
(i) may be transferred by and among BofA and its Affiliates, and Issuer shall
effect such transfer without any further action by BofA and (ii) after the
minimum “holding period” within the meaning of Rule 144(d) under the Securities
Act has elapsed with respect to such Delivered Securities, Issuer shall promptly
remove, or cause the transfer agent for such Shares or securities to remove, any
legends referring to any such restrictions or requirements from such Delivered
Securities upon delivery by BofA (or such Affiliate of BofA) to Issuer or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by BofA in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by BofA (or such affiliate of BofA).

          (c) Make-whole. If Issuer makes the election described in clause
(b)(i)(B) of paragraph (b) of this Section 8, then BofA or its affiliate may
sell such Shares or Share Termination Delivery Units, as the case may be, during
a period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Shares or Share Termination Delivery Units, as the case may be,
and ending on the Exchange Business Day on which BofA completes the sale of all
such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value (such amount of the Freely Tradeable Value, the “Required Proceeds”). If
any of such delivered Shares or Share Termination Delivery Units remain after
such realized net proceeds exceed the Required Proceeds, BofA shall return such
remaining Shares or Share Termination Delivery Units to Issuer. If the Required
Proceeds exceed the realized net proceeds from such resale, Issuer shall
transfer to BofA by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares (“Make-whole Shares”) in an amount that, based on the Relevant
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Relevant Price), has a dollar value equal
to the Additional Amount. The Resale Period shall continue to enable the sale of
the Make-whole Shares in the manner contemplated by this Section 8(c). This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(e).

9

--------------------------------------------------------------------------------



          (d) Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall BofA be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares, the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by BofA or any
entity that directly or indirectly controls BofA (collectively, “Buyer Group”)
would be equal to or greater than 9% or more of the outstanding Shares. If any
delivery owed to BofA hereunder is not made, in whole or in part, as a result of
this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, BofA gives
notice to Issuer that such delivery would not result in Buyer Group directly or
indirectly so beneficially owning in excess of 9% of the outstanding Shares.

          (e) Limitations on Settlement by Issuer. Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of 46,104,240
Shares (the “Capped Number”). Issuer represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”). In the
event Issuer shall not have delivered the full number of Shares otherwise
deliverable as a result of this Section 8(e) (the resulting deficit, the
“Deficit Shares”), Issuer shall be continually obligated to deliver, from time
to time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Issuer additionally authorizes and
unissued Shares that are not reserved for other transactions. Issuer shall
immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

          (f) Right to Extend. BofA may postpone any Exercise Date or any other
date of valuation or delivery with respect to some or all of the relevant
Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Number of Shares to be Delivered with respect to one or more
Components), if BofA determines, in its reasonable discretion, that such
extension is reasonably necessary or appropriate to preserve BofA’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable BofA to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if BofA were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to BofA.

          (g) Equity Rights. BofA acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Issuer herein under or pursuant to any other
agreement.

          (h) Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:

 

 

 

          (i) The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

10

--------------------------------------------------------------------------------



 

 

 

          (ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “diluting or concentrative” and replacing them with
“material”;

 

 

 

          (iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended
by (1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”.

          (i) Transfer and Assignment. BofA may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, in a
transaction meeting the requirements of Rule 144A under the Securities Act
without the consent of Issuer (i) to any Affiliate of BofA or (ii) to any
“qualified institutional buyer” as such term is defined in Rule 144A(a) under
the Securities Act; provided that if the transferee or assignee is any person
other than a major financial institution that in the normal course of its
business, acts as a dealer in over-the-counter derivatives transactions, then
BofA shall continue to serve as Calculation Agent. Any other transfer or
assignment of BofA’s rights and obligations hereunder or under the Agreement
shall require the consent of Issuer, which consent shall not be unreasonably
withheld.

          (j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

          (k) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, BofA may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform BofA obligations in respect
of the Transaction and any such designee may assume such obligations. BofA shall
be discharged of its obligations to Issuer to the extent of any such
performance.

          (l) Netting and Set-off.

 

 

 

          (i) If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Issuer to BofA and
cash would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by BofA to Issuer and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

 

 

 

          (ii) In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, BofA shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that BofA or any affiliate of BofA may have to or against
Issuer hereunder or under the Agreement against any right or obligation BofA or
any of its affiliates may have against or to Issuer, including without
limitation any right to receive a payment or delivery pursuant to any provision
of the Agreement or hereunder. In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind. In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation. In determining the value of any obligation to release or
deliver Shares or any right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time, as determined by the Calculation Agent. If an obligation or
right is unascertained at the time of any such set-off, the Calculation Agent
may in good faith estimate the amount or value of such obligation or right, in

11

--------------------------------------------------------------------------------



 

 

 

which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained.

 

 

 

          (iii) Notwithstanding any provision of the Agreement (including
without limitation Section 6(f) thereof) and this Confirmation (including
without limitation this Section 8(l)) or any other agreement between the parties
to the contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against BofA under any other transaction or
instrument; (B) BofA may net and set off any rights of BofA against Issuer
arising under the Transaction only against obligations of BofA to Issuer arising
under any transaction or instrument if such transaction or instrument does not
convey rights to BofA senior to the claims of common stockholders in the event
of Issuer’s bankruptcy; and (C) in the event of Issuer’s bankruptcy, BofA waives
any and all rights it may have to set-off in respect of the Transaction, whether
arising under agreement, applicable law or otherwise. BofA will give notice to
Issuer of any netting or set off effected under this provision.

          (m) Additional Termination Event. If BofA reasonably determines that
it is advisable to terminate a portion of the Transaction so that BofA’s related
hedging activities will comply with applicable securities laws, rules or
regulations, an Additional Termination Event shall occur in respect of which (1)
Issuer shall be the sole Affected Party and (2) the Transaction shall be the
sole Affected Transaction.

          (n) Effectiveness. If, prior to the Effective Date, BofA reasonably
determines that it is advisable to cancel the Transaction because of concerns
that BofA’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

          (o) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

          (p) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

12

--------------------------------------------------------------------------------



          Issuer hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Issuer with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 212-230-8610.

 

 

 

 

 

 

Yours faithfully,

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christopher Hutmaker

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Christopher Hutmaker

 

 

 

Title: Principal



 

 

 

Agreed and Accepted By:

 

 

 

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

 

By:

/s/ John C. Heinmiller

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: John C. Heinmiller

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

13

--------------------------------------------------------------------------------



Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

 

 

 

 

 

 

Component Number

 

Number of Warrants

 

Expiration Date

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1.

 

576,303.00

 

April 15, 2009

 

2.

 

576,303.00

 

April 16, 2009

 

3.

 

576,303.00

 

April 17, 2009

 

4.

 

576,303.00

 

April 20, 2009

 

5.

 

576,303.00

 

April 21, 2009

 

6.

 

576,303.00

 

April 22, 2009

 

7.

 

576,303.00

 

April 23, 2009

 

8.

 

576,303.00

 

April 24, 2009

 

9.

 

576,303.00

 

April 27, 2009

 

10.

 

576,303.00

 

April 28, 2009

 

11

 

576,303.00

 

April 29, 2009

 

12

 

576,303.00

 

April 30, 2009

 

13

 

576,303.00

 

May 1, 2009

 

14

 

576,303.00

 

May 4, 2009

 

15

 

576,303.00

 

May 5, 2009

 

16

 

576,303.00

 

May 6, 2009

 

17

 

576,303.00

 

May 7, 2009

 

18

 

576,303.00

 

May 8, 2009

 

19

 

576,303.00

 

May 11, 2009

 

20

 

576,303.00

 

May 12, 2009

 

21

 

576,303.00

 

May 13, 2009

 

22

 

576,303.00

 

May 14, 2009

 

23

 

576,303.00

 

May 15, 2009

 

24

 

576,303.00

 

May 18, 2009

 

25

 

576,303.00

 

May 19, 2009

 

26

 

576,303.00

 

May 20, 2009

 

27

 

576,303.00

 

May 21, 2009

 

28

 

576,303.00

 

May 22, 2009

 

29

 

576,303.00

 

May 26, 2009

 

30

 

576,303.00

 

May 27, 2009

 

31

 

576,303.00

 

May 28, 2009

 

32

 

576,303.00

 

May 29, 2009

 

33

 

576,303.00

 

June 1, 2009

 

34

 

576,303.00

 

June 2, 2009

 

35

 

576,303.00

 

June 3, 2009

 

36

 

576,303.00

 

June 4, 2009

 

37

 

576,303.00

 

June 5, 2009

 

38

 

576,303.00

 

June 8, 2009

 

39

 

576,303.00

 

June 9, 2009

 

40

 

576,303.00

 

June 10, 2009

14

--------------------------------------------------------------------------------